DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on August 13, 2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0098922 application as required by 37 CFR 1.55.
Election/Restrictions
Claims 7 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2022.
Applicant’s election without traverse of Invention I (claims 1 – 6) in the reply filed on March 21, 2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“pressing machine” in claim 1
“punching member” in claim 1
“washer plate seating portion” in claim 1
“male-shaped ornament seating member”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), ‘punching member’ will be interpreted as to comprise ‘a member having a penetration groove so that a cross-sectional shape of the punching member is a same shape as the punching hole’ (Specification, paragraph 47; claims 4 and 5).
Due to the invocation of 35 U.S.C. 112(f), ‘washer plate seating portion’ will be interpreted as to comprise ‘a portion of the lower mold that has a same shape as the washer plate’ (Specification, paragraph 54)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an upper mold which is moved down by operation of a pressing machine” in the first paragraph after the preamble. However, the preamble of the claim is directed towards ‘an ornament coupling apparatus,’ rather than ‘a method of operating an ornament coupling apparatus. Therefore, the claim is indefinite because it is unclear as to whether Application intends the claim to be directed towards the ‘ornament coupling apparatus,’ such that the limitation recites functional language, or whether Applicant intends the claim to be directed towards a ‘method of operating an ornament coupling apparatus,’ such that the limitation positively requires a step of the ‘upper mold to be moved down by a pressing machine.’ For the purposes of this Office Action, Examiner will interpret the claim such that the claim is directed towards the ‘ornament coupling apparatus’ and the limitation recites functional language of the ‘upper mold.’
Claim 1 recites the limitations “a lower mold … is provided with a washer plate seating portion on which a washer plate with a unit plate attached thereon is seated” and “male-shaped ornament is seated on the male-shaped ornament seating member …” in the second and fourth paragraphs after the preamble, respectively. These limitations positively recite the inclusion of the ‘washer plate,’ ‘unit plate,’ and ‘male-shaped ornament’ in the claimed apparatus. The preamble of the claim is also directed towards “an ornament coupling apparatus.” However, the Specification clearly and expressly states that the ‘washer plate,’ ‘unit plate,’ and ‘male-shaped ornament’ are separate and independent elements from the ‘ornament coupling apparatus,’ such that the ‘ornament coupling apparatus’ is operable to join the ‘unit plate’ to a ‘male-shaped ornament’ (paragraphs 2 and 8). Therefore, when the claims are read in light of the Specification, it is unclear as to whether Applicant intends the claims to be directed towards ‘an ornament coupling apparatus for coupling a unit plate of a washer plate to a male-shaped ornament,’ such that recitations to the ‘washer plate,’ ‘unit plate,’ and ‘male-shaped ornament’ are functional language of the claimed ‘ornament coupling apparatus,’ or whether Applicant intends the claim to be directed towards a combination of the ‘ornament coupling apparatus, unit plate, washer plate, and male-shaped ornament,’ such that the recitations of the ‘washer plate,’ ‘unit plate,’ and ‘male-shaped ornament’ are positively required elements of the claim. For the purposes of this Office Action, Examiner will interpret the claim such that the claim is directed towards ‘an ornament coupling apparatus for coupling a unit plate of a washer plate to a male-shaped ornament,’ such that all recitations of the ‘unit plate,’ ‘washer plate,’ and ‘male-shaped ornament’ recite functional language of the ‘ornament coupling apparatus.’
Claim 1 further recites the limitation “… a punching hole through which the unit plate is dripped by operation of the punching member” in the second paragraph. However, preamble of the claim is directed towards ‘an ornament coupling apparatus,’ rather than a ‘method of operating an ornament coupling apparatus.’ Therefore, it is unclear as to whether Applicant intends the claim to be directed towards the ‘ornament coupling apparatus,’ such that the limitation recites functional language, or whether Applicant intends the claim to be directed towards a ‘method of operating the ornament coupling apparatus,’ such that the limitations recites a positively required step of the claimed method. For the purposes of this Office Action, Examiner will interpret the claim so as to be directed towards the ‘ornament coupling apparatus’ and the limitation recites functional language of the ‘punching hole.’
Claim 1 further recites the limitation “the male-shaped ornament’ in the fourth paragraph. There is insufficient antecedent basis for the limitation in the claim.
Claim 3 recites the limitations “the same shape” and “the same position.” There is insufficient antecedent basis for the limitations in the claim. 
Claim 3 further recites the limitation “each unit plate attached to the washer plate is dropped by operation of the punching member and then is fixed to the male-shaped ornament.” The limitation is indefinite further several reasons. First, it is unclear as to whether Applicant intends “each unit plate” to refer to the ‘unit plate’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘unit plate,’ separate and independent from the ‘unit plate’ previously set forth. Secondly, the preamble of the claim is directed towards an ‘ornament coupling apparatus,’ rather than a ‘method of operating an ornament coupling apparatus.’ Therefore, it is unclear as to whether Applicant intends the claim to be directed towards a ‘method of operating an ornament coupling apparatus,’ such that the limitation positively requires a step of ‘dropping each unit plate by operation of the punching member and then fixing the unit plate to the male-shaped ornament,’ or whether Applicant intends the claim to be directed towards the ‘ornament coupling apparatus,’ such that the limitation recites functional language of the ‘ornament coupling apparatus.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the unit plate is attached to the washer plate so that the punching member is capable of dropping the unit plate so that the unit plate is fixed to the male-shaped ornament.”
Claim 5 recites the limitation “the unit plat.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the unit plate.”

Claim limitations “pressing machine” and “male-shaped ornament seating member” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This can be found because the Specification clearly teaches use of the ‘pressing machine’ and ‘male-shaped ornament seating member,’ the Specification does not teach the structure required to perform the intended functions of the ‘pressing machine’ and ‘male-shaped ornament seating member’ (paragraphs 10, 16, and 59 – 60). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (Chinese Patent Publication Number CN 206912017 U).
As to claim 1, Mao teaches an apparatus (machine translation, machine translation, ‘Technical Field’) capable of coupling a unit plate of a washer plate to a male-shaped ornament, the apparatus comprising: an upper mold which is capable of being moved down by operation of a pressing machine (figure 2, element 30 being the ‘upper mold’; machine translation, page 4, last paragraph and page 8, second paragraph); a punching member which is provided on a center of a lower portion of the upper mold (figures 2, 4, and 5, element 20 being the ‘punching member’; machine translation page 4, last paragraph and page 5, third paragraph – page 6, second paragraph). As explained above, ‘punching member’ is being interpreted under 35 U.S.C. 112(f), so as to comprise a member having a penetration groove so that a cross-sectional shape of the punching member is a same shape as a punching hole (figures 3 – 5, element 220 being the ‘penetration groove’ and element 140 being the ‘punching hole’; machine translation page 7, last paragraph – page 8, second paragraph). Mao further teaches a lower mold which is installed below the upper mold (figures 2 and 3, element 10 being the ‘lower mold’; machine translation page 4, last paragraph), and is provided with a washer plate seating portion in which a washer plate with a unit plate attached thereon is capable of being seated (figures 2 and 3, upper surface of element 14 being the ‘washer plate seating portion’; machine translation page 8, second paragraph). As explained above, ‘washer plate seating portion’ is being interpreted under 35 U.S.C. 112(f), so as to comprise a portion of the lower mold that has a same shape as the washer plate (figures 2 and 3, upper surface of element 14; machine translation, page 8, second paragraph). Mao further teaches that the washer plate seating portion is provided with the punching hole through which is configured to allow the unit plate to be dropped by operation of the punching member (figure 3, element 140 being the ‘punching hole’; machine translation page 8, second paragraph); a spring which is interposed between the upper mold and the lower mold to resiliently support the upper mold (figure 4, element 27 being the ‘spring’; machine translation, page 7, second paragraph – page 8, second paragraph); and a male-shaped ornament seating member which is installed below the lower mold at a position corresponding to the washer plate seating portion (figures 2 and 3, element 12 being the ‘male-shaped ornament seating member’; machine translation, page 5, first paragraph), wherein the male-shaped ornament seating member is capable of supporting a male-shaped ornament in such a way that a fitting protrusion of the male-shape ornament faces upwardly, and the unit plate dropped through the punching hole is engaged to the male-shaped ornament (figures 2 and 3, element 12).
As to claim 2, Mao further teaches a punching member coupling plate which is installed on the lower mold to receive the punching member, thereby preventing horizontal movement of the punching member (figures 2 and 3, element 14 being the ‘punching member coupling plate’; machine translation, page 7, second paragraph – page 8, second paragraph).
As to claim 3, Mao teaches that the punching hole is formed in a same shape as that of the unit plate at a same position as that of the unit plate (figure 3, element 140); and the unit plate is attached to the washer plate so that the punching member is capable of dropping the unit plate so that the unit plate is fixed to the male-shaped ornament (figures 2 – 5, elements 20, 140, and 12).
As to claim 4, Mao teaches that the punching member is formed in the same shape as that of the punching hole to separate the unit plate from the washer plate, respectively (figures 3 – 5, elements 242 and 140; machine translation page 7, second paragraph – page 8, second paragraph).
As to claim 5, Mao teaches that a lower portion of the punching member is provided with a penetration groove, in which the fitting protrusion of the male-shaped ornament is capable of being inserted, so that the fitting protrusion is capable of being fitted into an engaging hole of the unit plate passing through the punching hole (figure 5, lower end of element 220 being the ‘penetration groove’ and element 140 being the ‘punching hole’).
As to claim 6, Examiner notes that the limitations of claim 6 are directed towards the ‘unit plate’ and ‘washer plate.’ As explained in the 35 U.S.C. 112(b) rejection above, Examiner is interpreting each of the ‘unit plate’ and ‘washer plate’ as functional language. It is the position of the Examiner that the apparatus of Mao is capable for use with a ‘unit plate’ and ‘washer plate’ described in claims 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726